Citation Nr: 0900983	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for adenocarcinoma of the stomach with metastasis 
to the lymph nodes, claimed as secondary to Agent Orange 
exposure.  

2.  Entitlement to service connection for chronic 
osteoporosis.  


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1968 to April 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
adenocarcinoma of the stomach with metastasis to the lymph 
nodes claimed as secondary to Agent Orange exposure and 
denied service connection for chronic osteoporosis.  In 
November 2008, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  

The issues of service connection for chronic adenocarcinoma 
of the stomach with metastasis to the lymph nodes claimed as 
secondary to Agent Orange exposure and chronic osteoporosis 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  In October 1996, the RO denied service connection for 
adenocarcinoma of the stomach with metastasis to the lymph 
nodes claimed as secondary to Agent Orange exposure.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in October 1996.  He did not submit a 
notice of disagreement with the decision. 

2.  The documentation submitted since the October 1996 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

The October 1996 RO decision denying service connection for 
adenocarcinoma of the stomach with metastasis to the lymph 
nodes claimed as secondary to Agent Orange exposure is final.  
New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for adenocarcinoma 
of the stomach with metastasis to the lymph nodes claimed as 
secondary to Agent Orange exposure has been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the veteran's application to reopen his claim for 
service connection for adenocarcinoma of the stomach, the 
Board observes that the RO issued VCAA notices to the veteran 
in March 2006, and March 2007 which informed him of the 
evidence needed to support an application to reopen a claim 
of entitlement to service connection, a claim of entitlement 
to service connection, and the assignment of a disability 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his application.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's application.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1; (2006) Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition for cert. 
filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2008).  

A.  Prior RO Decisions

In August 1994, the RO denied service connection for 
adenocarcinoma of the stomach claimed as secondary to Agent 
Orange exposure as the claimed disability was not shown to 
have originated during active service or within one year of 
service separation and may not be presumed to have been the 
result of the veteran's presumed Agent Orange exposure while 
in the Republic of Vietnam.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
August 1994.  The veteran did not subsequently submit a NOD 
with the decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records do not refer to adenocarcinoma of the stomach.  The 
veteran's service personnel records reflect that he served in 
the Republic of Vietnam.  Clinical documentation from T. M. 
S., M.D., dated in March 1993 conveys that the veteran was 
diagnosed with adenocarcinoma of the distal stomach.  An 
April 1993 hospital summary and associated treatment records 
from St. Vincent Infirmary Medical Center reflect that the 
veteran underwent a subtotal gastrectomy and chemotherapy for 
anaplastic adenocarcinoma of the stomach.  

In September 1996, the veteran sought to reopen his claim for 
service connection.  In October 1996, the RO denied service 
connection for adenocarcinoma of the stomach with metastasis 
to the lymph nodes claimed as secondary to Agent Orange 
exposure as the claimed disability was not shown to have 
originated during active service or within one year of 
service separation and may not be presumed to have been the 
result of the veteran's presumed Agent Orange exposure while 
in the Republic of Vietnam.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
October 1996.  The veteran did not subsequently submit a NOD 
with the decision.  

The evidence reviewed by the RO in reaching its decision may 
be briefly summarized.  A March 1996 notice from the Agent 
Orange Veteran Payment Program states that the veteran was 
eligible for payments from the program.  The veteran's 
September 1996 Veteran's Application for Compensation or 
Pension (VA Form 21-526) conveys that he had been diagnosed 
with stomach and lymph node cancer in 1993.  



B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the October 1996 RO decision 
denying service connection for adenocarcinoma of the stomach 
with metastasis to the lymph nodes claimed as secondary to 
Agent Orange exposure consists of private clinical 
documentation; copies of articles relating to Agent Orange; 
the transcript of the November 2008 hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO; and 
written statements from the veteran.  A June 2006 written 
statement from L. A. M., M.D., states that he was treating 
the veteran.  Dr. M. opined that: 

He had no obvious risk factors for 
gastric cancer, other than being exposed 
to Agent Orange when he was in the 
military.  Given his situation as a young 
man with an odd case of gastric cancer, 
it is my expert opinion that it is more 
likely than not that Agent Orange 
contributed to the development of cancer 
in this nice man.

A July 2006 written statement from B. F., D.O., conveys that 
the veteran was his patient.  Dr. F. commented that:

Given his situation as a young man with 
an odd case of gastric cancer, it [is] my 
opinion that it is more likely than not 
that Agent Orange contributed to the 
development of cancer in this man.

The Board finds that the written statements from L.A.M. and 
B.F. constitute new and material evidence in that they are of 
such significance that they raise a reasonable possibility of 
substantiating the veteran's claim for service connection 
when considered with previous evidence of record.  As new and 
material evidence has been received, the veteran's claim of 
entitlement to service connection for adenocarcinoma of the 
stomach with metastasis to the lymph nodes claimed as 
secondary to Agent Orange exposure is reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for adenocarcinoma of the stomach with 
metastasis to the lymph nodes claimed as secondary to Agent 
Orange exposure is granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for adenocarcinoma of the 
stomach with metastasis to the lymph nodes claimed as 
secondary to Agent Orange exposure is to be determined 
following a de novo review of the entire record.  

The veteran asserts on appeal that he sustained 
adenocarcinoma of the stomach and the lymph nodes secondary 
to his presumed Agent Orange exposure while in the Republic 
of Vietnam.  He contends that his chronic osteoporosis was 
precipitated by the chemotherapy required during his cancer 
treatment.  

The veteran has not been afforded a VA examination for 
compensation purposes.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board 
finds that a VA evaluation would be helpful in resolving the 
issues raised by the instant appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his adenocarcinoma of the 
stomach and the lymph nodes and 
osteoporosis.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
an opinion at to the following questions:  

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's adenocarcinoma of 
the stomach and the lymph nodes had 
its onset during active service; is 
etiologically related to the 
veteran's presumed Agent Orange 
exposure while in the Republic of 
Vietnam; or otherwise originated 
during active service.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
osteoporosis had its onset during 
active service; is etiologically 
related to the veteran's presumed 
Agent Orange exposure while in the 
Republic of Vietnam; otherwise 
originated during active service; 
and/or is etiologically related to 
the veteran's adenocarcinoma of the 
stomach and the lymph nodes and 
treatment thereof.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then adjudicate the veteran's claims 
of entitlement to service connection for 
adenocarcinoma of the stomach with 
metastasis to the lymph nodes claimed as 
secondary to Agent Orange exposure on a 
de novo basis and readjudicate the 
veteran's entitlement to service 
connection for chronic osteoporosis with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2008) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remain denied, the veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


